Citation Nr: 0607485	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected scar over right malar bone area.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The RO denied the veteran's 
claim of entitlement to an increased (compensable) disability 
rating for a service-connected scar over right malar bone 
area. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
New Orleans RO in April 2003.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This matter was previously before the Board in May 2004, when 
it remanded the appeal for additional action.  The Board is 
satisfied that the requested development is sufficient and 
the veteran will not be prejudiced in view of the Board's 
favorable decision.  


FINDINGS OF FACT

1.  The medical evidence demonstrates that a scar over the 
veteran's right malar bone cannot be disassociated from right 
eyelid weakness and mild gross distortion.

2.  The evidence does not show that the veteran's service-
connected facial scar is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.  
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
veteran's service-connected scar of the right malar bone area 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.73, Diagnostic Code 5325; 4.118, Diagnostic Code 7805, 
4.113; 4.124a, Diagnostic Code 8207 (2005).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The Board notes that the RO informed the veteran of VA's duty 
to assist him in the development of his claim in a letter 
dated December 12, 2001, whereby the veteran was advised of 
the provisions relating to the VCAA.  Moreover, the September 
2002 SSOC informed the veteran of the rating criteria for 
scar residuals, including recent changes to the rating 
criteria for evaluating skin disabilities.  In light of the 
information provided to the veteran, further development in 
this regard would serve no useful purpose as to this issue. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.

Additionally, the veteran, through his representative, 
responded to the December 2001 VCAA letter that same month, 
indicating that he understood the provisions of the VCAA and 
had no additional evidence to submit in support of his claim.  
Accordingly, all the pertinent evidence is already of record.  
As such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board has taken into consideration the arguments of the 
veteran's representative concerning the insufficiency of the 
October 2004 VA examination.  See the December 2005 
statement.  However, the Board finds that the October 2004 VA 
examination sufficiently describes the veteran's service-
connected scar disability to allow for the grant of the 
benefit sought on appeal.  Accordingly, there is no reason to 
delay the claim further by remanding for a more thorough VA 
examination.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.




Specific rating criteria

The veteran is currently assigned a noncompensable (zero 
percent) evaluation for his service-connected skin disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 [disfigurement 
of the head, face, or neck]. 

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  As noted above, the veteran was 
provided notice of these changes in the September 2002 SSOC.  
The September 2002 SSOC reflects that the RO has evaluated 
the veteran's service-connected skin disability under both 
the old and new versions of the criteria.  Cf. Bernard, 
supra.  The Board will consider both the old and new versions 
of the skin criteria in evaluating the veteran's claim.  
However, the revised criteria may not be applied to any time 
period before the effective date of the change.  See 
VAOPGCPREC 3-2000.  

The Board notes that Diagnostic Code 7805 [scars, other] was 
unaffected by the above-mentioned regulatory changes.  That 
code instructs to rate on limitation of function of the 
affected part.

Prior to August 30, 2002, Diagnostic Code 7800 [disfigurement 
of the head, face, or neck] provided for a noncompensable (0 
percent) evaluation for a slightly disfiguring scar of the 
head, face, or neck.  A 10 percent evaluation required that 
such a scar be moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002). 

Pursuant to the revised criteria for Diagnostic Code 7800, 
effective August 20, 2002), for one characteristic of 
disfigurement, a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 5325 [muscle injury, facial muscles] 
instructs to evaluate functional impairment as seventh 
(facial) cranial nerve neuropathy (diagnostic code 8207), 
disfiguring scar (diagnostic code 7800), etc.  The minimum, 
if interfering to any extent with mastication is 10 percent.  
See 38 C.F.R. § 4.73, Diagnostic Code 5325 (2005).

Under Diagnostic Code 8207 [seventh (facial) cranial nerve, 
paralysis of], a 10 percent disability rating is warranted 
for incomplete moderate paralysis, a 20 percent disability 
rating is warranted for incomplete severe paralysis, and a 30 
percent disability rating is warranted for complete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2005).

Analysis

Assignment of diagnostic code

As noted, the veteran's service-connected scar is evaluated 
under both the former and current versions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7806.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Board finds that use of Diagnostic Code 7800, though 
certainly applicable, is not of greatest benefit to the 
veteran.  Though the veteran has a facial scar with evidence 
of mild gross distortion (in the October 2004 VA examination) 
and depression (in the January 2002 VA examination), the 
veteran's symptomatology is not severe enough under this code 
to warrant a compensable disability rating under former 
Diagnostic Code 7800, which requires a moderate disfiguring 
scar.  

Instead, the Board concludes that utilization of Diagnostic 
Code 7805 with further consideration of Diagnostic Codes 5325 
and 8207 is more appropriate, as use of these codes allows 
for assignment of a compensable disability rating for the 
entire appellate period under consideration.  Specifically, 
the veteran's main symptomatology as a result of his service-
connected scar appears to be right eyelid weakness.  This 
allows for a rating under Diagnostic Code 5325.  Moreover, 
Diagnostic Code 5325 directs consideration of both Diagnostic 
Code 7800 and 8207.  The inapplicability of Diagnostic Code 
7800 has already been detailed above; however, Diagnostic 
Code 8207 contemplates the residuals of the veteran's right 
eye weakness.  Accordingly, Diagnostic Code 8207 will also be 
utilized in rendering a decision on the veteran's claim. 
  
Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under Diagnostic Codes 7805-5325-8207.  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]  

Schedular rating

As noted above, Diagnostic Code 7805 was unaffected by the 
changes to the rating criteria for the skin.  Accordingly, 
the veteran's scar does not have to be analyzed under the 
former and current criteria.

In this case, the Board finds that the dominant 
symptomatology of the veteran's service-connected scar is its 
functional impact on his right eye.  The October 2004 VA 
examiner noted that the veteran exhibited "decrease in 
strength of the right eyelid" due to the service-connected 
scar.  

The Board notes the October 2004 VA examiner indicated this 
right eyelid weakness could be due to non service-connected 
Bell's palsy, but did not definitively state this.  
Accordingly, the Board will afford the veteran the benefit of 
the doubt and concede right eye weakness as a part of the 
veteran's service-connected scar disability picture.  See 
38 C.F.R. § 3.102 (2005).  

Diagnostic Code 7805 provides for rating on limitation of 
function of the affected part, in this case the right eyelid.  
The Board will utilize Diagnostic Code 5325 for the right 
eyelid symptomatology, which contemplates injury to the 
facial muscles.  The veteran has not contended and the 
evidence does not show that his service-connected disability 
interferes with mastication.  The Board has already discussed 
that rating the veteran under Diagnostic Code 7800 is not 
advantageous.  Therefore, the Board will follow Diagnostic 
Code 5325's directive to rate the veteran's disability under 
Diagnostic Code 8207.

Under Diagnostic Code 8207, a 10 percent disability rating is 
warranted based on the evidence.  Specifically, the medical 
evidence shows the veteran currently has right eye weakness, 
consistent with moderate incomplete paralysis that has not 
been disassociated from his service-connected scar over the 
right malar bone area.  

With respect to the higher ratings available under Diagnostic 
Code 8207, the Board notes that the veteran's facial 
paralysis is incomplete, as the October 2004 VA examiner 
indicated the veteran had preserved taste, touch and pain 
sensation over the facial area.  Therefore, a 30 percent 
disability rating under Diagnostic Code 8207 for complete 
paralysis is not for consideration.  Moreover, in light of 
the relatively limited portion of the veteran's face affected 
by the service-connected scar, a 20 percent rating for 
"severe" incomplete paralysis is not warranted.  

In short, based on the medical evidence of record, there are 
symptoms of the type and degree contemplated under Diagnostic 
Code 8207 for a 10 percent rating.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the September 2002 SSOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's scar.  The January 2002 and October 2004 VA 
examiners did not indicate that the veteran's scar was in any 
way out of the ordinary.  There also is no evidence of 
hospitalization for the veteran's scar, either in the recent 
or the remote past.  

With respect to interference with employment, there is no 
indication in the medical evidence that the veteran's 
service-connected scar markedly interferes with his ability 
to work to an extent not encompassed by a 10 percent rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's scar.


ORDER

Entitlement to a 10 percent rating for a scar over right 
malar bone area is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


